WELLS, Judge.
In his first assignment defendant contends that the trial court erred in denying his motion to dismiss the charges in this case for the state’s failure to join them with the charge of murder at defendant’s 1982 trial. Defendant contends that at the time of his murder trial the prosecutor had sufficient evidence to warrant trying defendant on the burglary and larceny charges, and that he was therefore entitled to dismissal pursuant to N.C. Gen. Stat. § 15A-926(c) (1983), which provides:
(c) Failure to Join Related Offenses.
(1) When a defendant has been charged with two or more offenses joinable under subsection (a) his timely motion to join them for trial must be granted unless the court determines that because the prosecutor does not have sufficient evidence to warrant trying some of the offenses at that time or if, for some other reason, the ends of justice would be defeated if the motion were granted. A defendant’s failure to make this motion constitutes a waiver of any right of joinder of offenses joinable under subsection (a) with which the defendant knew he was charged.
(2) A defendant who has been tried for one offense may thereafter move to dismiss a charge of a joinable offense. The motion to dismiss must be made prior to the second trial, and must be granted unless
a. A motion for joinder of these offenses was previously denied, or
b. The court finds that the right of joinder has been waived, or
*339c. The court finds that because the prosecutor did not have sufficient evidence to warrant trying this offense at the time of the first trial, or because of some other reason, the ends of justice would be defeated if the motion were granted.
Accepting for the sake of defendant’s argument that this record tends to show that the prosecutor had sufficient evidence to try defendant on the burglary and larceny charges when defendant was tried for murder, our supreme court held in State v. Furr, 292 N.C. 711, 235 S.E. 2d 193, cert. denied, 434 U.S. 924, 98 S.Ct. 402, 504 L.Ed. 2d 281 (1977), that G.S. § 15A-926(c)(2) does not apply when indictments in the subsequent charges had not been brought when trial was had on the first charge. In the case before us, the indictments for burglary and larceny were nonexistent when the defendant was tried for murder. Although we do not find the court’s logic in Furr persuasive, we are, nevertheless, bound by the decision. The court’s decision in Furr is clearly controlling in this case, and this assignment of error must therefore be overruled. See also State v. Jones, 47 N.C. App. 554, 268 S.E. 2d 6 (1980), following and relying on Furr.
In his second assignment of error, defendant contends that his rights against double jeopardy, under the Fifth Amendment to the Constitution of the United States, were violated in this trial. We disagree. Although it is clear from the record in this case that the state, in effect, put on its murder case in the trial of defendant for burglary and larceny, the ultimate issues tried were not the same. The evidence in the case tends to show that defendant went to Ms. Peterson’s residence on the day of her death, whereupon she admitted defendant, who was her friend and lover. After a brief interlude, Ms. Peterson was shot and killed with a gun defendant brought with him to her residence. After realizing Ms. Peterson was dead, defendant attempted to leave the scene in his own car. When his car became stuck in a ditch, defendant returned to the Peterson residence, broke in, took her purse and car keys and fled the scene. Such evidence shows separate crimes for which defendant was not tried at his first trial, and thus the state was not estopped or barred from proceeding to trial on the charges in this case. See State v. Furr, supra. This assignment is overruled.
*340We have examined defendant’s other assignments of error and the arguments in their support, find them to be entirely without merit and therefore overrule them without discussion.
No error.
Judge Braswell concurs.
Judge Phillips dissents.